DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims, 1, 3, 8, 14-15 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krochmal et al (US 2020/0382647 A1) in view of Iyer et al (US 2017/0337273 A1). Hereinafter referred as Krochmal and Iyer.
Regarding claims 1, 8 and 15, Krochmal teaches a method, playback device and non-transitory computer readable storage medium for modifying a playback system comprising a plurality of playback devices (transfer, by the mobile telephone, the active telephone conversation from the mobile telephone to the smart speaker in response to detecting that the smart speaker is configured to conduct the telephone conversation and the mobile telephone is within the predetermined distance to the smart speaker (step 408) in figure 4), the method comprising: measuring a first signal pattern for wireless signals between the plurality of playback devices (one or both of the smart speaker devices may carry out strength of signal calculations to determine which smart speaker device is closer to the mobile telephone device or within a predetermined proximity to the mobile telephone device (page 5 paragraph (0054))); measuring a second signal pattern for the wireless signals after measuring the first signal pattern between the plurality of playback devices (the second smart speaker device performs a ToF calculation based on the wireless signal sent from the mobile telephone, while the smart speaker device performs a ToF calculation based on the wireless signal sent from the mobile telephone device. After these ToF calculations have been performed, each smart speaker device may share its own calculation with one another regarding a proximity to the mobile telephone device to determine which smart speaker device is closer (page 5 paragraph (0056)).
However, Krochmal is silent in teaching modifying state variables of one or more devices in the playback system based on the updated state of the space between the devices in the playback system. Iyer teaches on (page 7 paragraph (0060)) the media summarizer determines the start timecode of the excerpt. The media summarizer performs operation to modify (e.g. adjust or update) the start timecode, the stop timecode, or both based on the target playback duration (e.g. specified in the request detected in operation). Iyer further teaches determining an updated state of a space between devices in the playback system based on a difference between the second signal pattern and the first signal pattern (page 8 paragraph (0068)).
Therefore it would have been obvious at the time of the invention to include the teachings of Krochmal for modifying state variables of one or more devices in the playback system based on the updated state of the space between the devices in the playback system before the effective filing date of the claimed invention. A useful combination which yields predictable results in found on Iyer (page 1 paragraph (0001)) the subject matter disclosed herein generally relates to the technical field of special-purpose machines that process media data, including computerized variants of such special-purpose machines and improvements to such variant. 

Regarding claim 3, Krochmal and Iyer teach the method of claim 1. Krochmal teaches determining an updated state of the playback system comprises estimating positions of a set of one or more individuals in a space between the plurality of playback devices (page 5 paragraph (0054)) based on the difference between the second signal pattern and the first signal pattern (page 5 paragraph (56)). Iyer teaches modifying the state variables of the playback devices of the playback system is based on the estimated positions of the set of individuals in the space between the devices in the playback system (page 7 paragraph (0060)). 
Regarding claim 14, Krochmal and Iyer teach the non-transitory machine readable medium of claim 8. Krochmal teaches the plurality of devices comprises a center speaker device, a right speaker device, and a left speaker device (figure 2A). 
Regarding claim 16, Krochmal and Iyer teach the playback device of claim 15. Krochmal teaches determining an updated state comprises detecting a change in at least one of the group consisting of a location and orientation of at least one playback device of the plurality of playback devices (page 5 paragraph (0054)). 
Regarding claim 17, Krochmal and Iyer teach the playback device of claim 16, wherein the plurality of playback devices comprises at least two primary playback devices and a set of one or more secondary playback devices (page 5 paragraph (0054)), wherein the first and second signal patterns comprise signal strengths measured between each of the at least two primary playback devices and the set of secondary playback devices (page 5 paragraph (0056)), wherein detecting a change comprises determining a repositioning of the set of secondary playback devices (page 6 paragraph (0066)). 
Regarding claim 18, Krochmal and Iyer teach the playback device of claim 16. Krochmal teaches the plurality of devices comprises a primary playback device and a set of one or more secondary playback devices (page 5 paragraph (0054)), wherein the first and second signal patterns comprise signal strengths measured between at least one radio chain of the primary device and each of a plurality of radio chains on each of the secondary playback devices (page 5 paragraph (0056)), wherein detecting a change comprises determining a repositioning of the set of secondary playback devices (page 6 paragraph (0066)). 
Regarding claim 19, Krochmal and Iyer teach the playback device of claim 15. Krochmal teaches modifying the playback system comprises: determining whether the difference exceeds a threshold (page 3 paragraph (0032)); when the difference exceeds a threshold, performing a recalibration process (page 1 paragraph (0015)); and when the difference does not exceed a threshold, providing an instruction to reposition at least one playback device of the playback system (page 2 paragraph (0027)). 
Regarding claim 20, Krochmal and Iyer teach the playback device of claim 15, Krochmal teaches measuring the first and second signal patterns comprises capturing a statistical measure of wireless signal strengths over a period of time (page 4 paragraph (0038) and page 7 paragraph (0072)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Krochmal et al (US 2020/0382647 A1) in view of Iyer et al (US 2017/0337273 A1) in view of Melason (US 2007/0253583 A1). Hereinafter referred as Krochmal, Iyer and Melason.
Regarding claim 2, Krochmal and Iyer teach the method of claim 1. Krochmal teaches the first signal pattern is a baseline signal pattern for a space between the plurality of playback devices (page 5 paragraph (0057)). However, Krochmal is silent in teaching a baseline signal pattern comprises a signal pattern measured at a particular time of day. Melason teaches on (page 3 paragraph (0039)) in a “night mode”, the system can be calibrated to neutralize sound in all zones apart from a particular limited listening area and in “picture-in-picture (PIP) mode”, for use with split screen viewing or PIP screen presentation of video, two listening areas 16B and 16C can be provided where the goal is not to neutralize sound outside the listening areas, but to maximize the isolation between the zones. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Krochmal’s and Iyer’s references to include the teachings of Melason for a baseline signal pattern comprises a signal pattern measured at a particular time of day before the effective filing date of the claimed invention. A useful combination is found on Melason (page 1 paragraph (0002)) the present invention relates generally to home entertainment devices, and more specifically, to techniques for using the internal speakers of an audio or audio/video device as part of a sound beam-forming system.

Claims 4-7, 10-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krochmal et al (US 2020/0382647 A1) in view of Iyer et al (US 2017/0337273 A1) in view of Lang et al (US 2017/0242653 A1). Hereinafter referred as Krochmal, Iyer and Lang.
Regarding claim 4, Krochmal and Iyer teach the method of claim 3. Iyer teaches measuring signal patterns consistent with a location of an individual is done without need for an additional sensor (page 10 paragraph (0084)). However, Krochmal and Iyer are silent in teaching learning location information for signal patterns, wherein estimating positions of the set of individuals in the space is based on the learned location information. Lang teaches on (page 15 paragraph (0161)) the database may be configured to also store information related to media playback history within the media playback system and/or more specifically, media playback command history associated with each of the network microphone devices. For instance, data in the database may indicate that a subset of the two or more playback zones is more frequently used to play media content and/or more frequently used to play media content in response to a voice command iva a corresponding network microphone device.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Krochmal’s and Iyer’s references to include the teachings of Lang for learning location information for signal patterns, wherein estimating positions of the set of individuals in the space is based on the learned location information before the effective filing date of the claimed invention. A useful combination is found on Lang (page 1 paragraph (0002)) the disclosure is related to consumer good and more particularly, to methods, systems, products, features, services and other elements directed to media playback. 

Regarding claim 5, Krochmal, Iyer and Lang teach the method of claim 4. Lang teaches learning location information for signal patterns comprises: measuring a plurality of signal patterns of the space at a plurality time instances (the media playback history and/or media playback command history may further indicate a times of day, or days of week, etc when a subset of the two or more playback zones is more frequently used to playback media content and/or more frequently used (page 15 paragraph (0162)); localizing an individual in the space at each time instance (page 15 paragraph (0163)); and associating a location of the individual with the corresponding signal pattern (page 15 paragraph (0164)); wherein estimating the positions of the set of individuals comprises: matching the second signal pattern to a particular signal pattern of the plurality of signal patterns; and estimating a location for the set of individuals based on at least one associated location for the particular signal pattern (page 15 paragraph (0165)). 
Regarding claim 6, Krochmal, Iyer and Lang teach the method of claim 5. Lang teaches localizing an individual comprises localizing a portable device associated with the individual (page 6 paragraph (0076)). 
Regarding claim 7, Krochmal, Iyer and Lang teach the method of claim 5. Lang teaches localizing an individual comprises receiving input from the individual that indicates a location of the individual within the space (page 15 paragraph (0163)). 
Regarding claim 10, Krochmal, Iyer and Lang teach the non-transitory machine readable medium of claim 8. Lang teaches modifying the playback system comprises modifying a set of one or more playback parameters for audio content provided at the plurality of playback devices (page 14 paragraph (0150) also see figure 11), wherein the set of playback parameters comprises at least one of the group consisting of equalizer settings, volume, bass, treble, balance, and fade (page 5 paragraph (0069)). 
Regarding claim 11, Krochmal, Iyer and Lang teach the non-transitory machine readable medium of claim 8, wherein the first signal pattern is a baseline signal pattern for a space between the plurality of playback devices (page 26 paragraph (0276)), wherein the method further comprises periodically updating the baseline pattern (page 43 paragraph (0433)). 
Regarding claim 12, Krochmal, Iyer and Lang teach the non-transitory machine readable medium of claim 11. Lang teaches updating the baseline pattern comprises computing an average pattern from signal strengths measured at various times of day (page 15 paragraph (0162)). 
Regarding claim 13, Krochmal, Iyer and Lang teach the non-transitory machine readable medium of claim 11. Lang teaches updating the baseline pattern comprises: detecting a lack of activity in the playback system (page 44 paragraph (0439)); measuring a third pattern of wireless signals between the plurality of playback devices; and updating the baseline pattern with the third pattern (figures 22 and 23)). 
Regarding claim 21, Krochmal, Iyer and Lang teach the playback device of claim 15. Lang teaches modifying the playback system comprises: determining a predicted target action based on a machine learning model (page 3 paragraph (0033) and page 8 paragraph (0082)), wherein the machine learning model is trained based on states of the playback system and a history of device interactions; and performing the predicted target action (page 15 paragraph (0162)). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krochmal et al (US 2020/0382647 A1) in view of Iyer et al (US 2017/0337273 A1) in view of Roberts (US 2019/0295386 A1). Hereinafter referred as Krochmal, Iyer and Roberts.
Regarding claim 9, Krochmal and Iyer teach the non-transitory machine readable medium of claim 8. However, Krochmal and Iyer are silent in teaching repeatedly detecting motion in a space between the plurality of playback devices, wherein the first signal pattern is measured when there is no motion measured in the space. Roberts teaches on (page 4 paragraph (0074)) such microphones, alone or in multiples or in combination with speakers, may also be used for motion detection by monitoring an acoustic signature received via the microphone continuously and determining when there is a major change in signature.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Krochmal’s and Iyer’s reference to include the teachings of Roberts for monitoring motion in a space between the plurality of playback devices, wherein the first signal pattern is measured when there is no motion measured in the space before the effective filing date of the claimed invention. A useful combination is found on Roberts (page 1 paragraph (0001)) the present disclosure relates to intelligent signs such as intelligent exit signs, which incorporate sensors and/or are capable of communicating with other entities such as lighting fixtures, control entities, and the like.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424